Citation Nr: 0833429	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

In March 2007 the appellant was scheduled to appear for a 
Board hearing. The hearing was postponed and rescheduled at 
the appellant's request. In October 2007, the appellant was 
scheduled for a second Board hearing and failed to appear. In 
an October 2007 statement, the appellant stated she had been 
unable to attend due to health issues and requested yet 
another hearing be scheduled. In October 2007, under the 
provisions of 38 C.F.R. § 20.704, the motion to reschedule a 
hearing before a Veterans Law Judge (VLJ) was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that service connection for the cause 
of the veteran's death is warranted. The veteran's death 
certificate indicates that he died in late 2003, due to acute 
myocardial infarction due to (or as a consequence of) 
coronary artery disease.
The appellant maintains that the veteran was service-
connected for PTSD which likely could have contributed to the 
veteran's death. In a subsequent March 2005 statement, the 
appellant stated her husband's exposure to Agent Orange 
should also be considered.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

At the time of his death, the veteran was in receipt of 
service connection for PTSD, rated as 100 percent disabling 
effective August 28, 2000. The veteran died in 2003, several 
years short of the total ten year period mandated by law. 38 
U.S.C.A §  1318. 

With regard to the claim of service connection for the cause 
of death, in May 2004, the RO caused the claims folder to be 
reviewed by a VA physician to ascertain whether PTSD 
significantly contributed to the veteran's death. He stated 
that he had reviewed the claims folder, and observed that 
"[c]urrent medical thought is that PTSD does not contribute 
to coronary artery disease or other cardiac causes of 
death." The RO then denied the claim of service connection 
for cause of death.

However, in March 2005, the appellant submitted several 
medical articles, apparently obtained from the internet, 
which in substance indicate that veterans with PTSD are at 
higher risk for coronary artery disease and heart disorders 
than those without such psychological disorders. 

Thus, the article was not reviewed by the VA medical examiner 
in May 2004, and appears to directly contravene his summary 
conclusion that "current thought" does not support a 
connection between the cause of death in this matter and 
PTSD.

The evaluation of treatise and medical information articles 
is conducted on a case-specific basis. The Court of Appeals 
for Veterans Claims has observed that where the facts as 
ascertainable by a medically untrained individual could be 
reported, and where the proffered medical text or treatise 
could support the proponent's theory that those facts 
indicated the presence or nexus of a disorder, a claim should 
be developed to ascertain whether such a medical nexus is 
supportable. See, e.g., Wallin v. West, 11 Vet. App. 509 
(1998). The issue is one requiring medical expertise, and VA 
may not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

The Board has observed that the appellant has also argued 
that as a Vietnam veteran, her husband was exposed to 
herbicides, and that such exposure somehow led to heart 
disease. Although the cause of death is not listed among 
those disorders presumptively linked to herbicide exposure, 
the claim of service connection for the cause of death 
remains open, and the appellant is free to submit any 
evidence in support of a direct, as opposed to a presumptive 
theory of entitlement to service connection. 

The Board notes in this regard, that the presumptive 
provisions of 38 C.F.R. § 3.309(e) do not provide competent 
medical opinion evidence to per se invalidate the opinion of 
the VA physician. The National Academy of Sciences (NAS) 
periodically undertakes studies to ascertain whether the 
diseases discussed by NAS should be added to the list of 
diseases that are presumed to be incurred or aggravated by 
service. See Federal Register of May 20, 2003 (see 68 Fed. 
Reg. 27630).

When the NAS does not find such a presumptive connection, the 
law provides that "presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid." 38 C.F.R. § 3.303(d) (2006) (Italics added).

Stated alternatively, the presumptive provisions and their 
underlying rationale as provided by NAS may not, by law, 
foreclose the establishment of direct service connection for 
the disorders that are not found to be presumptively linked 
to military service.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
appellant is in receipt of any VA, non-
VA, or other relevant medical or lay 
information which she wishes to submit in 
support of her claim, and she should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. After a reasonable period of time or 
upon the appellant's response, the RO/AMC 
will return the claims folder to the 
examiner who issued the May 2004 medical 
opinion. If that physician is not 
available or is longer employed by VA, 
the RO/AMC should cause the claims folder 
to be examined by an appropriately 
qualified physician, who should review 
the claims folder, to include the 
articles submitted by the appellant in 
March 2005. The examiner must respond to 
the following inquiry:  




Given the course of development of 
the veteran's PTSD and heart 
disorder, and their severity at the 
time of the veteran's death in late 
2003, did the veteran's PTSD cause 
or contribute substantially or 
materially to cause death?  The 
reasons for the opinion, to include 
a discussion of any internet 
articles submitted by the appellant, 
must be provided. 

3. Depending on any other theory of 
entitlement raised by the record, (e.g., 
whether the appellant submits any 
substantiating evidence towards her 
contention that herbicides caused or 
contributed to the cause of death), the 
RO/AMC may conduct any other appropriate 
medical inquiry by referral of the claims 
folder to any appropriately qualified 
physician(s). 

4. Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO/AMC shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




